

SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (the "Agreement") is entered into and effective as
of January __, 2007, by and among Avalon Development Enterprises, Inc., a
Florida corporation (the “Buyer”), Global Telecom Holdings Limited (“GTHL”), a
British Virgin Islands corporation (the “Company”), and the shareholders of the
GTHL more particularly described on Exhibit A attached hereto and incorporated
herein (collectively the “Shareholders”).
 
1. RECITALS


This Agreement is entered into with reference to and in contemplation of the
following facts, circumstances and representations:


  1.1. The Shareholders are the owners of 1,000 shares of the common stock of
GTHL, which represent all of the issued and outstanding shares of the common
stock (the “Shares”).


1.2 Buyer desires to issue a total of 39,817,500 shares of its common stock (the
"Buyer Shares") to the Shareholders in exchange for the GTHL Shares.


1.3 The Shareholders desire to exchange the GTHL Shares for the Buyer Shares in
accordance with the terms and conditions of this Agreement.


1.4. Buyer, the Shareholders and GTHL desire that this transaction be
consummated.


2. EXCHANGE AND ISSUANCE OF SHARES


2.1 Exchange of Buyer Shares: Buyer shall exchange and deliver to the
Shareholders a total of 39,817,500 restricted shares of the common stock of
Buyer in accordance with the allocation set forth in the attached Schedule “A.”


2.2 Exchange of GTHL Shares: At the Closing, the Shareholders shall exchange and
deliver to Buyer a total of 1,000 shares of the common stock of GTHL which
represents one hundred percent (100%) of the issued and outstanding shares of
GTHL.


2.3 Nature of Buyer Shares: The Buyer Shares shall be issued with a restrictive
legend in accordance with the rules and regulations of the Securities and
Exchange Commission.


2.4 Private Sale Acknowledgment: The parties acknowledge and agree that the
exchange and issuance of the Buyer Shares is being undertaken as a private sale
pursuant to Section 4(2) of the Securities Act of 1933, as amended and Florida
Revised Statutes, and is not being transacted via a broker-dealer and/or in the
public market place.


 

 
1

--------------------------------------------------------------------------------

 

3. REPRESENTATIONS AND WARRANTIES OF BUYER.
 
Buyer represents and warrants to the Shareholders and GTHL as follows:


3.1 Organization: Buyer is a corporation duly incorporated and validly existing
under the laws of the State of Florida and is in good standing with respect to
all of its regulatory filings.


3.2 Capitalization: The authorized capital of Buyer consists of 75,000,000
common shares with a par value $.01, of which 13,072,500 common shares have been
issued and are currently outstanding.
 
3.3 Books and Records: All material transactions of Buyer have been promptly and
properly recorded or filed in or with its books and records and the Minute Book
of Buyer contains records of all meetings and proceedings of the shareholders
and directors thereof.


3.4 Legal Compliance: To the best of its knowledge, Buyer is not in breach of
any laws, ordinances, statutes, regulations, by-laws, orders or decrees to which
Buyer is subject or which apply to it or any of its assets.


3.5 Tax Returns: All tax returns and reports of Buyer required by law to be
filed prior to the date hereof have been filed and are substantially true,
complete and correct and all taxes and governmental charges have been paid.


3.6 Adverse Financial Events: Buyer has not experienced nor is it aware of any
occurrence or event which has had or might reasonably be expected to have a
material adverse effect on its financial condition.


3.7 Disputes, Claims and Investigations: There are no disputes, claims, actions,
suits, judgments, investigations or proceedings outstanding or pending or to the
knowledge of Buyer threatened against or affecting Buyer at law or in equity or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau or agency.
 
3.8 Employee Liabilities: Buyer has no known liability to former employees or
any liability to any governmental authorities with respect to current or former
employees.


3.9 No Conflicts or Agreement Violations: The execution, delivery and
performance of this Agreement will not conflict with or be in violation of the
articles or by-laws of Buyer or of any agreement to which Buyer is a party and
will not give any person or company a right to terminate or cancel any agreement
or right enjoyed by Buyer and will not result in the creation or imposition of
any lien, encumbrance or restriction of any nature whatsoever in favor of a
third party upon or against the assets of Buyer.


3.10 Validly Issued and Authorized Shares: That the Buyer Shares will be validly
authorized and issued by Buyer, they will be fully paid and non-assessable and
they will be issued in full compliance with all federal and state securities
laws.
 
 
 
2

--------------------------------------------------------------------------------

 

 
3.11 Corporate Authority: The officers or representatives of Buyer executing
this Agreement represent that they have been authorized to execute this
Agreement pursuant to a resolution of the Board of Directors and shareholders of
Buyer.


3.12 Financial Statements of Buyer. The Buyer warrants and represents that the
financial statements found on Schedule B fairly represent the financial position
of the Buyer as at September 30, 2006. The Buyer further represents that no
material changes have occurred since September 30, 2006 and no contingent
liability undisclosed.





4.  
REPRESENTATIONS OF GTHL AND THE SHAREHOLDERS



GTHL and the Shareholders collectively and individually hereby represent and
warrant as follows:


4.1 Share Ownership: The Shareholders are the owners, beneficially and of
record, of the GTHL Shares and said shares are free and clear of all liens,
encumbrances, claims, charges and restrictions.


4.2 Transferability of GTHL Shares: That the Shareholders have full power to
transfer the GTHL Shares to Buyer without obtaining the consent or approval of
any other person or governmental authority.


4.3 Validly Issued and Authorized Shares: That the GTHL Shares are validly
authorized and issued, fully paid, and nonassessable, and the GTHL Shares have
been so issued in full compliance with all securities laws of the State of
Nevada.


4.4 Organization: GTHL is a corporation duly incorporated and validly existing
under the laws of the British Virgin islands and is in good standing with
respect to all of its regulatory filings.


4.5 Capitalization: The authorized capital of GTHL consists of 50,000 common
shares, par value US$1 of which 1,000 common shares are issued and outstanding
as fully paid and non-assessable shares.


4.6 Books and Records: All material transactions of GTHL have been promptly and
properly recorded or filed in or with its books and records and the Minute Book
of GTHL contains records of all meetings and proceedings of the shareholders and
directors thereof.
 
4.7 Legal Compliance: GTHL is not in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which GTHL is subject or which apply
to it or any of its assets.


4.8 Tax Returns: All tax returns and reports of GTHL required by law to be filed
prior to the date hereof have been filed and are true, complete and correct and
all taxes and governmental charges have been paid.
 
 
 
3

--------------------------------------------------------------------------------

 

 
4.9 Adverse Financial Events: GTHL has not experienced nor is it aware of any
occurrence or event which has had or might reasonably be expected to have a
material adverse effect on its financial condition.


4.10 Disputes, Claims and Investigations: There are no disputes, claims,
actions, suits, judgments, investigations or proceedings outstanding or pending
or to the knowledge of GTHL threatened against or affecting GTHL at law or in
equity or before or by any federal, municipal or other governmental department,
commission, board, bureau or agency.


4.11 Employee Liabilities: GTHL has no liability to former employees or any
liability to any government authorities with respect to current or former
employees.


4.12 No Conflicts or Agreement Violations: The execution, delivery and
performance of this Agreement will not conflict with or be in violation of the
Articles of Incorporation of GTHL or of any agreement to which GTHL is a party
and will not give any person or company a right to terminate or cancel any
agreement or right enjoyed by GTHL and will not result in the creation or
imposition of any lien, encumbrance or restriction of any nature whatsoever in
favor of a third party upon or against the assets of GTHL.


4.13 No Liens: That GTHL has not received a notice of any assignment, lien,
encumbrance, claim or charge against the GTHL Shares.


4.14 Corporate Authority: The officers or representatives of GTHL executing this
Agreement represent that they have been authorized to execute this Agreement
pursuant to a resolution of the Boards of Directors and shareholders of GTHL.


4.16 Business of GTHL: GTHL is in the business of distribution of cell phone and
cell phone related products and owns the assets and intellectual property listed
in Schedule C attached hereto free of all encumbrances. The assets listed in
Schedule C are all the assets used in the operation of GTHL’s business.


4.17 Operation: Until the Closing GTHL will continue to operate its business in
the normal course and will not enter any material contracts or incur material
obligations without the written consent of the Buyer.


5. REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS ALONE


The Shareholders alone further represent and warrant to Buyer as follows with
respect to the Buyer Shares:


5.1 Financially Responsible: That they are financially responsible, able to meet
their obligations and acknowledge that this investment will be speculative.

 
4

--------------------------------------------------------------------------------

 



5.2 Investment Experience: That they have had experience in the business of
investments in one or more of the following: (i) investment experience with
securities such as stocks and bonds; (ii) ownership of interests in
partnerships, new ventures and start-up companies; (iii) experience in business
and financial dealings; and that they can protect their own interests in an
investment of this nature and they do not have an "Investor Representative", as
that term is defined in Regulation D of the Securities Act of 1933 and do not
need such an Investor Representative.


5.3 Investment Risk: That they are capable of bearing the high degree of
economic risks and burdens of this investment, including but not limited to the
possibility of complete loss of all their investment capital and the lack of a
liquid market, such that they may not be able to liquidate readily the
investment whenever desired or at the then current asking price.


5.4 Access to Information: That they have had access to the information
regarding the financial condition of Buyer and they were able to request copies
of such information, ask questions of and receive answers from Buyer regarding
such information and any other information their desires concerning the Buyer
Shares, and all such questions have been answered to their full satisfaction.


5.5 Private Transaction: That at no time was were they presented with or
solicited by any leaflet, public promotional meeting, circular, newspaper or
magazine article, radio or television advertisement or any other form of general
advertising.


5.6 Investment Intent: The Buyer Shares are not being purchased with a view to
or for the resale or distribution thereof and they have no present plans to
enter into any contract, undertaking, agreement or arrangement for such resale
or distribution.


5.7 Due Diligence: That the Shareholders shall have completed a due diligence
review of the affairs of Buyer and are satisfied with the results of that
review.


6. CLOSING, ESCROW HOLDER AND CONDITIONS TO CLOSING


6.1 Exchange Closing: The closing of the share exchange as contemplated by this
Agreement (the "Closing") shall take place at the offices of Anslow & Jaclin,
LLP, 195 Route 9 South, Suite 204 Manalapan, NJ 07726 or such other place as
agreed by the parties at such time and place as may be agreed among by the
parties, but in no event later than March 31, 2007.


6.2 Closing Conditions: Prior to the Closing the following will be required:


6.2.1. Delivery of GTHL Shares: The Shareholders shall deliver to Buyer the
certificate or certificates representing the GTHL Shares, duly endorsed for
transfer accompanied by a duly executed assignment of the GTHL Shares to Buyer.
The Shareholders will deliver the GTHL Shares in escrow to Anslow & Jaclin, LLP,
Attention Gregg Jaclin who will be instructed to hold the GTHL Shares in escrow
on the terms set out in this Agreement pending Closing.

 
5

--------------------------------------------------------------------------------

 

If Closing does not occur as set out herein, Anslow & Jaclin, LLP are instructed
and authorized to return the GTHL Shares to the Shareholders.


6.2.2. Delivery of Buyer Shares: Buyer shall deliver to the Shareholders
certificates representing the Buyer Shares registered in the names of the
Shareholders as set forth in Schedule “A” to Anslow & Jaclin, LLP who will on
Closing deliver the Buyer Shares to a representative of the Shareholders. If
Closing does not occur as set out herein, Anslow & Jaclin, LLP are instructed
and authorized to return the Buyer Shares to the Buyer.




6.2.3. Requisite Corporate Resolutions: Each party shall deliver to the other
certified copies of resolutions from their respective Boards of Directors and
shareholders authorizing the subject transaction.


6.2.4. Satisfactory Completion of Due Diligence: GTHL shall deliver to the other
written notice that it has completed its due diligence investigation and is
satisfied with the results of such investigation.


6.2.5. Audited financial statements of GTHL in US GAAP for the 2 years to the
end of GHTL’s fiscal year end and unaudited statements for any quarters ending
after the fiscal year end but prior to the Closing Date. GTHL agrees to provide
these within 45 days of execution of this Agreement.


6.2.6. An 8-K for filing with the SEC with registration statement level
disclosure about the business and management of GTHL and the acquisition of GTHL
by the Buyer, as prepared by the Buyer. GTHL and the Shareholders will provide
full disclosure and assistance as requested by the Buyer and its advisors for
the purpose of preparing such filing.


6.2.7.  Closing by the Buyer of a private placement for a minimum of $500,000 in
gross proceeds, which funds will be used in the development of the business of
GTHL and for working capital.


6.3 Close of Transaction: The subject transaction shall "close" upon the
satisfaction of the above conditions.


6.4 Notices: All notices given pursuant to this Agreement must be in writing and
may be given by (1) personal delivery, or (2) registered or certified mail,
return receipt requested, or (3) via facsimile transmission to the parties as
set forth below. Any party hereto may by notice so given change its address for
any future notices:


    If to Buyer:     Avalon Development Enterprises, Inc.
                5113 Central Avenue,
St. Petersberg, Florida 33710
USA
 
 
 
6

--------------------------------------------------------------------------------

 

 
With a copy to:       Gregg E. Jaclin, Esq.
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Attention: Gregg Jaclin
Tel: (732) 409-1212
Fax: (732) 577-1188


If to Company
                            and Shareholders     Room 1802, North Tower,
                                    Suntec Plaza, No. 197
                                    Guangzhou Avenue North,
                                    Guangzhou, PRC 510075
 
7. COOPERATION, ARBITRATION, INTERPRETATION, MODIFICATION AND ATTORNEY FEES


7.1 Cooperation of Parties: The parties further agree that they will do all
things necessary to accomplish and facilitate the purpose of this Agreement and
that they will sign and execute any and all documents necessary to bring about
and perfect the purposes of this Agreement.


7.2 Interpretation of Agreement: The parties agree that should any provision of
this Agreement be found to be ambiguous in any way, such ambiguity shall not be
resolved by construing such provisions or any part of or the entire Agreement in
favor of or against any party herein, but rather by construing the terms of this
Agreement fairly and reasonably in accordance with their generally accepted
meaning.


7.3 Modification of Agreement: This Agreement may be amended or modified in any
way at any time by an instrument in writing stating the manner in which it is
amended or modified and signed by each of the parties hereto. Any such writing
amending or modifying this Agreement shall be attached to and kept with this
Agreement.


7.4 Attorney Fees: If any legal action or any arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default or misrepresentation in connection with any of the provisions of
the Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys' fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it may be entitled.


7.5 Entire Agreement: This Agreement constitutes the entire Agreement and
understanding of the parties hereto with respect to the matters herein set
forth, and all prior negotiations, writings and understandings relating to the
subject matter of this Agreement are merged herein and are superseded and
canceled by this Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 

 
7.6 Counterparts: This Agreement may be signed in one or more counterparts.


7.7 Facsimile Transmission Signatures: A signature received pursuant to a
facsimile transmission shall be sufficient to bind a party to this Agreement.


7.8 Accounting/Legal Fees:  Buyer hereby agrees to pay for any and all
reasonable and necessary accounting and legal fees, including any audit required
to comply with the filing requirements of the Securities and Exchange
Commission.


8. CONFIDENTIALITY AND STANDSTILL AGREEMENT


8.1  Confidentiality: The Shareholders and GTHL acknowledge that the Buyer is a
public company and has an obligation to disclose all material information about
its affairs. The Shareholders agree that they will not trade in the securities
of the Buyer while in possession of, nor will they inform others of (except on a
need to know basis), any non-disclosed material information about the Buyer.


8.2 Standstill: The Shareholders and GTHL agree that they will not for a period
of 90 days after execution hereof, negotiate with any party other than the Buyer
as to the disposition or development of the Business. The parties may extend the
term of this clause by mutual agreement.
 
IN WITNESS WHEREOF, this Agreement is executed by the parties as of the date
first-above written .  
 
BUYER:


AVALON DEVELOPMENT ENTERPRISES, INC,
A Florida corporation


By /s/ Allen Greenberg__________
Allen Greenberg
Its: President




COMPANY:


GLOBAL TELECOM HOLDINGS, LTD.,
A British Virgin Islands corporation


By: /s/ Li Yankuan__________________
Li Yankuan
Its: President
 
 
 
8

--------------------------------------------------------------------------------

 

 
SHAREHOLDERS:


GLOBAL TELECOM HOLDINGS LIMITED,
a British Virgin Islands corporation, as Attorney-in-fact


By: /s/ Li Yankuan _________________________
Li Yankuan, its President

 
9

--------------------------------------------------------------------------------

 

SCHEDULE “A”
Allocation of Shareholders


Total of 39,817,500 shares to be issued as follows:
 


Li Yankuan
12,343,424
Room A, 1/F, Yue Fat Building, 87/91 Tai Po Road, Kowloon, Hong Kong
 
Chen Haiying
597,262
Room A, 1/F, Yue Fat Building, 87/91 Tai Po Road, Kowloon, Hong Kong
 
Li Hanguang
1,791,787
Room A, 1/F, Yue Fat Building, 87/91 Tai Po Road, Kowloon, Hong Kong
 
Ni Jingda
1,792,769
Apt Dô29/FôA5Building, Haojing Xuan, Regal Riviera, Yi Yuan Road, HaiZhu
District, Guangzhou, China
 
Li Zhikeng
1,791,787
Room A, 1/F, Yue Fat Building, 87/91 Tai Po Road, Kowloon, Hong Kong
 
Li Yanfen
1,791,787
Apt Dô29/FôA5Building, Haojing Xuan, Regal Riviera, Yi Yuan Road, HaiZhu
District, Guangzhou, China
 
Wu Linnian
1,393,613
Room A, 1/F, Yue Fat Building, 87/91 Tai Po Road, Kowloon, Hong Kong
 
Fung Sui
398,175
Room A, 1/F, Yue Fat Building, 87/91 Tai Po Road, Kowloon, Hong Kong
 
Liang Huiyi
796,350
Apt Dô29/FôA5Building, Haojing Xuan, Regal Riviera, Yi Yuan Road, HaiZhu
District, Guangzhou, China
 
Henan Huasheng Investment Limited
1,791,788
Apt Dô29/FôA5Building, Haojing Xuan, Regal Riviera, Yi Yuan Road, HaiZhu
District, Guangzhou, China
 
Yan Chendi
2,070,510
Room 904, No. 8, Hanzhong Road, Shanghai, China 200070
 
Hui Wan Sang
1,393,613
Rm 203, Siu Fat Ind. Bldg., 139-141 Wai Yip St, Kwun Tong, Kowloon, Hong Kong
 
Kay Choong Loon Stephen
716,715
Rm 203, Siu Fat Ind. Bldg., 139-141 Wai Yip St, Kwun Tong, Kowloon, Hong Kong
 
Investgold Limited
1,393,613
Rm 203, Siu Fat Ind. Bldg., 139-141 Wai Yip St, Kwun Tong, Kowloon, Hong Kong
 
Lee Li
955,620
1B, Block 1, Constellation Cove, 1 Hung Lam Drive, Tai Po, NT, Hong Kong
 
Chan Chui Yin Ada
238,905

 
 
 
10

--------------------------------------------------------------------------------

 




Flat B, 20/F, Blk 1, Villa by the Park, Yuen Long, NT, Hong Kong
 
Wong Chi Tat
238,905
Rm 6, 14/F, Siu Yin House, Siu Hong Court, Tuen Mun, NT, Hong Kong
 
Lee Ming Michael
358,358
Rm F, 10/F, Block 10, Laguna Verde, Hunghom, Kowloon, Hong Kong
 
Lun Wen Lin
477,810
Rm 403, No. 18 Qiao Yi First Street, Tian He Bei Road, Guangzhou, China
 
Liang Rui Yi
597,263
Rm 403, No. 18 Qiao Yi First Street, Tian He Bei Road, Guangzhou, China
 
Fintel Group Limited
3,503,940
1507, Greenland Commercial Land, 1258 Yuyuan Road, Shanghai China, 200050
 
He Junzhi
2,627,955
Rm 502, No. 34, 1280 Hualing Road, Shanghai, China, 200442
 
Wu Yiwen
250,000
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Yuan Guanghui
125,000
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Peng Lingling
175,000
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Hu Zhihan
10,000
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Ma Zhixin
17,236
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Xue Yanfen
15,243
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
He Qinger
17,136
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Zhao Xiaowei
11,457
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Chen Xiaoxian
11,457
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Wu Zhaowei
11,457
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Chen Qiuju
7,658

 
 
 
11

--------------------------------------------------------------------------------

 

 


Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Liang Siming
11,457
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Li Ziyan
12,038
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Li Xiaohong
5,678
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Song Yanfang
5,778
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Xie Xiaoping
5,778
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Deng Bingzhao
7,500
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Chen Shaolian
10,000
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Xiao Jinghui
5,678
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Zhou Yongkang
15,000
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Chen Zhixiong
15,000
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Qin Yingbo
10,000
Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North, Guangzhou,
PRC 510075
 
Total
39,817,500

 
 

 
12

--------------------------------------------------------------------------------

 



Schedule B
Financial statement of Buyer as of September 30, 2006


AVALON DEVELOPMENT ENTERPRISES, INC.
Balance Sheet (Unaudited)
September 30, 2006



       
 
 
 
 
ASSETS
 
 
 
Current Assets:
 
 
 
    Cash & Cash Equivalents
 
$
2,111.63
 
    Accounts Receivable
   
920.20
 
    Employee Advances
   
499.77
 
Total Current Assets
   
3,531.60
 
Fixed Assets:
     
    Computer & Office Equipment
   
14,289.29
 
    Accumulated Depreciation
   
(13,714.07
)
Total Fixed Assets
   
572.22
 
TOTAL ASSETS
 
$
4,106.82
 
LIABILITIES & STOCKHOLDERS' EQUITY
     
Liabilities
     
    Current Liabilities:
     
        Other Current Liabilities
     
            Accounts Payable
 
$
829.34
 
            Accrued Payroll
   
499.77
 
            Payroll Taxes Payable
   
130.80
 
            Sales Tax Payable
   
62.91
 
    Total Current Liabilities
   
1,522.82
 
Total Liabilities
   
1,522.82
 
Stockholders' Equity:
     
    Common Stock, $.01 par value, 75,000,000 shares
     
        authorized, 1,494,000 shares issued & outstanding -
     
        NOTE F
   
332.00
 
    Paid in Capital
   
28,826.26
 
    Retained Earnings
   
(26,574.26
)
Total Stockholders' Equity
   
2,584.00
 
TOTAL LIABILITIES & STOCKHOLDERS' EQUITY
 
$
4,106.82
 




 
13

--------------------------------------------------------------------------------

 

Schedule C


Assets and Intellectual Property of Global Telecom




As of November 30, 2006
Rmb
 
 
 


1.
 
Cash:
315,453.61
2.
 
Bank deposite:
748.32
3.
 
Accounts Receivable:
4,355,642.35
 
1)
Yangdong Operation Department, Huizhou Branch of China Unicom
1,824,541.58
 
2)
Guangzhou YueShen Taiyang Network & Technology Co., Ltd
929,782.91
 
3)
Mingfa Operation Department, Zhongshan Branch of China Unicom
1,601,317.86
4.
 
Other accounts receivable:
1,109,957.13
 
1)
South Communication Equipment Factory
931,066.88
 
2)
Tianhe Changjiang Communication Industry Company
1,041,793.54
 
3)
Baida Net Communication
861,889.63
 
4)
Dongshan Zhongxun City
1,058,088.61
 
5)
Yingyuan Building
720,156.19
 
6)
Huangpu Store
127,920.90
 
7)
Metro Company
-290.96
 
8)
Taicheng Property Management
3,700.87
 
9)
Xin Yi Fang Company
125,000
 
10)
Guangzhou Guangxin Company
700
 
11)
Ling Yuan Xi Store
100,000
 
12)
Guangzhou YueShen Taiyang Network & Technology Co., Ltd
1,905,615.44
 
13)
Withholding Tax
-5,765,683.97
5.
 
Advance accounts
1,582,520
 
1)
Huizhou wangcai Cable Factory:
625,585.15
 
2)
Jieyang Morning Light Communication Cable Factory:
956,934.85
6.
 
Inventory:
134,861.59
7.
 
Fix assets original value
1,215,759.79
 
1)
5 cars
886,500
   
·  Toyota
148,900
   
·  ELANTRA
134,360
   
·  ELANTRA
135,400

 
 
 
14

--------------------------------------------------------------------------------

 
 



   
·  Jetta
120,640
   
·  Passat
347,200
 
2)
9 computers
112,200
   
·  One SAMSUNG
7,200
   
·  Two LG
12,640
   
·  Two LEGEND
13,160
   
·  Four IBM Luggable computers
79,200
 
3)
5 electrographs:
39,675
   
·  canonôfour
36,000
   
·  Brother, one
3,675
 
4)
12 air-conditions
108,670
   
·  Kelong:5 pieces
49,300
   
·  Gree:4 pieces
44,400
   
·  Hualing:3 pieces
14,970
 
5)
Office equipment 
68,714.79
   
·  Conference Table HY-A
12,000
   
·  office table BD-L
8,800
   
·  office table BD-MS6
6,300
   
·  office table BD-M
6,000
   
·  office table BD-S
3,800
   
·  a set of filing cabinet
23,814.79
   
·  NP1215Canon Copy machine
8,000



 
 
 
 